 BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.375RECOMMENDED ORDEROn the basis of all of the foregoing I recommend that the Board award to RobertJ.Davis$2,143.70 and to Joseph H. Harmon $7,108.07 which shall include interestat the rate of 6 percent per annum commencing upon the date hereof.1313 SeeLocal 138, International Union of Operating Engineers,etc. (Nassau and SuffolkContractors'Association,Inc.),151 NLRB 972.Building and Construction Trades Council of Orange County,AFL-CIOandSullivan Electric CompanyBuilding and Construction Trades Council of Orange County,AFL-CIOand H.L.Gutsch ConstructionCo.CasesNos.21-CC-511-1, 21-CC-511-2, 21-CC-512-1,, and- '21-CC-51-22.March 4, 1966SUPPLEMENTAL DECISION AND ORDEROn January 29, 1963, the National Labor Relations Board issueda Decision and Order in the above-entitled proceeding,' in which itfound that the Respondenthad violatedSection 8(b) (4) (i), (ii) (A)and (B) of the National Labor Relations Act, as amended. Thisholding was based on its findings,inter alia,that Respondent picketedto force H. L. Gutsch Construction Co., referred to herein as thegeneral contractor, to execute certain hot cargo clauses, including asubcontracting clause 2 which was exempted from the proscriptionof Section 8(e) by the first proviso thereto; and that a further objectof Respondent's conduct was to force or require the general contractorto cease doing business with Sullivan Electric Company, hereinreferred to as Sullivan.1140 NLRB 946.2 The subcontracting clause provides as follows:IV. The Employer,Developer and/or Owner-Builder agrees that he shall contractor subcontract work as provided in Article I only to a person, firm, partnership orcorporation that is party to an executed current agreement with the appropriate unionhaving work and territorialjurisdiction,affiliatedwith the Council in which areathe work is performed.V. The Employer,Developer and/or Owner-Builder agrees that in the event hecontracts or subcontracts any work as provided in Article I there shall be containedin his contract with the subcontractor a provision that the subcontractor shall beresponsible for the payment of all wages and fringe benefits provided under theagreement with the appropriate Union affiliated with the Council.In the event thatany subcontractor fails to pay the wages or fringe benefits provided under theagreement with the appropriate Union affiliated with the Council, the Employer,Developer and/or Owner-Builder shall become liable for the payment of such sumsand such sums shall immediately become due and payable by the Employer, Developerand/or Owner-Builder,provided,however,he shall be notified of any`such nonpaymentby registered letter by the appropriate union no later than 90 days after notice ofand/or completion of the entire project.'157 NLRB No. 25. 376-DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn November 24, 1965, the Board issued a notice to show cause inthis proceeding why, in the light of the Board and the court decisionsin theCentlivrecase,3 the 8(b) (4) (i), (ii) (A) and (B) allegationsof the complaint should not be dismissed. Thereafter, the GeneralCounsel filed a memorandum showing cause, in which he concedes thatthe complaint should be dismissed with respect to the allegation ofviolation of 8(b) (4) (i) and (ii) (A), but contends that the complaintshould not be dismissed with respect to the allegation of violation of8(b) (4) (i) and (ii) (B).The Board4 agrees for the reasons statedbelow.The Board's prior determination that by picketing for the subcon-tracting clause, Respondent violated 8 (b) (4) (A) was predicatedupon the rationale inColson and Stevens Construction Co., Inc.,'which held that use of proscribed pressures to secure 8(e) clausesviolated 8 (b) (4) (A) even though such clauses were lawful underthe construction industry proviso thereto.However, upon subsequentreexamination, the Board inCentlivre, supra,announced its adher-ence to court decisions which had unanimously rejected the Board'sColson and Stevensrationale, and the Board there held that picketingto obtain hot cargo clauses, which are exempt from the proscriptionof 8 (e) by the aforesaid proviso, is not prohibited by 8 (b) (4) (A). In-view of the Board's decision inCentlivre,and as it is clear that thesubcontracting clause in issue here was protected by the 8(e) con-struction industry proviso, we do not rely on Respondent's picket-ing to secure such a provision to find an 8 (b) (4) (A) violation herein."In our original Decision and Order herein, we adopted the TrialExaminer's finding, which was substantiated by independent evidenceon the record as a whole, that a further objective of Respondent'sconduct was to force the general contractor to cease doing businesswith Sullivan, an identified nonunion subcontractor.That holding isconsistent with our decision inCentlivrethat where independent evi-dence indicates that an object of picketing is to cause a cessation ofbusiness between a neutral general contractor and an existing andidentified nonunion subcontractor, we shall continue to find a viola-tion of Section 8(b) (4) (B), although a simultaneous object is tosecure a subcontracting clause valid under the construction industryproviso to 8(e).7As the facts of the instant case clearly fall withina Northeastern Indiana Building and Construction Trades Council(Centlivre VillageApartments),148 NLRB 854, enforcement denied 352F 2d 696 (C A.D.C.)..4 Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegated itspowers in connection with this caseto a three-member panel[ChairmanMcCulloch andMembers Fanning and Jenkins].a Construction,Production&Maintenance Laborers Union Local883,et al.(Colson andStevens Construction Co., Inc.),137 NLRB1650, enforcement denied 323F. 2d 422(C.A. 9).°Hodearriers'andConstructionLaborers'Union Local 300 Hodcarriers (FiestaPools,Inc., et al.),154NLRB 1744.7148 NLRB 854. ROGERS LUMBERCOMPANY377that rule, and as the presence of such an objective was expressly andindependently alleged in the complaint and fully litigated by the par-ties,we reaffirm our previous finding that Respondent violated Sec-tion 8(b) (4) (B) by using proscribed pressures to force Sullivan'sremoval from the project.8As we have modified our findings in this case, we shall modify ourConclusions of Law and Order to conform herewith.[The Board amended the Trial Examiner's Intermediate Reportand Recommended Order attached to the Board's Decision and Orderissued on January 29, 1963, in the following manner :[1.Delete Conclusion of Law 3, and renumber Conclusion of Law4 as 3.[2.Delete paragraph 1(a) of the Recommended Order,and renum-ber paragraph 1(b) as the new paragraph 1(a).[3.Delete the following paragraph from the notice attached to theTrial Examiner's Recommended Order :[Wri WILL NOT engage in, induce, or encourage employees ofGutsch Construction Co., or any other employer to engage in astrike, or threaten, coerce, or restrain Gutsch Construction Co.,or any other employer, by a strike or picketing, where in eithercase an object thereof is to force or require said employer to enterinto any involuntary agreement which is permitted by Section8(e) of the Act.]@ Fiesta Poole,Ino., supra.Cf.Centlivre,where the court's denial ofenforcement waspredicated on the absenceof any specificindependent8(b) (4) (B) allegation in the com-plaint or litigationthereof.Earl G.Rogers, d/b/a Rogers Lumber CompanyandLocal 2156,International Brotherhood of Carpenters and Joiners.CaseNo. AO-93.March 4,1966ADVISORY OPINIONThis is a petition filed on November 12, 1965, by Earl G. Rogers,d/b/a Rogers Lumber Company, herein called the Employer, for anAdvisory Opinion in conformity with Sections 102.98 and 102.99 ofthe National Labor Relations Board's Rules and Regulations, Series 8,as amended. Thereafter, by letter dated December 7, 1965, the Boardrequested more specific commerce data concerning the Employer'soperations and those of his suppliers and subcontractors.By letterdated January 7, 1966, counsel for the Employer replied that theywere not in a position to furnish the additional commerce informationrequested.157 NLRB No. 36.